Exhibit 10.1

 



SUBORDINATED PROMISSORY NOTE

 

$500,000   September 13, 2017

 

For value received, Provision Holding, Inc., a Nevada corporation (the
“Company”), promises to pay to the Holder the principal sum of Five Hundred
Thousand Dollars ($500,000) or such other amount as may have been advanced and
may be outstanding from time to time (the “Principal Amount”). Simple interest
shall accrue from the date of this Note on the unpaid principal amount at a rate
equal to the lower of (i) 12% per annum, or (ii) the highest rate permitted by
applicable law. Note is subject to the following terms and conditions.

 

1. Maturity. This Note will automatically mature and be due and payable on May
13, 2018 (the “Maturity Date”). Interest shall accrue on this Note and shall be
payable monthly in arrears

 

2. Payment; Prepayment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company. Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
This Note may be prepaid in whole or in part from time to time by the Company.

 

3. Nature of Obligation. This Note is a general unsecured obligation of the
Company.

 

4. Right to Purchase Stock. Upon execution of this Note, the Holder shall
receive the right to purchase 1,250,000 shares of the Company’s common stock at
a purchase price of $0.06 per share. On each monthly anniversary of the Note,
the Holder shall receive the right to purchase an additional 1.250,000 shares of
the Company’s common stock, up to a maximum of 10,000,000 shares. The Holder
shall have the right to purchase the common stock for cash or on a cashless
basis. The rights granted hereunder to purchase the Company’s common stock shall
expire on September 13, 2019.

 

5. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.

 

6. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of New York, without
giving effect to principles of conflicts of law.

 

7. Jurisdiction and Venue. Each of the Holder and the Company irrevocably
consents to the exclusive jurisdiction and venue of any court within New York,
New York, in connection with any matter based upon or arising out of this Note
or the matters contemplated herein, and agrees that process may be served upon
them in any manner authorized by the laws of the State of New York for such
persons.

 

8. Event of Default. Notwithstanding any of the foregoing, the entire unpaid
principal sum of this Note, together with accrued and unpaid interest thereon,
shall become immediately due and payable upon the insolvency of the Company, the
commission of any act of bankruptcy by the Company, the execution by the Company
of a general assignment for the benefit of creditors, the filing by or against
the Company of a petition in bankruptcy or any petition for relief under the
federal bankruptcy act or the continuation of such petition without dismissal
for a period of ninety (90) days or more, or the appointment of a receiver or
trustee to take possession of the property or assets of the Company.

 

9. Subordination. The Holder acknowledges and agrees, unconditionally, that the
Company’s payment obligations under this Note may, without the Holder’s consent,
be subordinated to the obligations of the Company to the holders of the
Company’s senior secured notes (the holders of such notes, the “Lenders”).

 

  COMPANY:       PROVISION HOLDING, INC.         By: /s/ Curt Thornton   Name: 
Curt Thornton   Title: Chief Executive Officer

 

 

